Exhibit 10.2
 
[Execution Copy]
 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
by and among
 
TR Capital Partners, LLC
 
and
 
Investors Named in Exhibit A
 
January 31, 2014
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Page
 
 
1.
Purchase and Sale of Preferred Units 
1

 
1.1
Issuance and Sale 
1

 
1.2
Closings 
2

 
1.3
Closing Deliverables 
2

 
 
2.
Representations and Warranties of the LLC 
3

 
2.1
Organization, Good Standing, Power and Authority 
3

 
2.2
Capitalization 
3

 
2.3
Authorization 
3

 
2.4
Transfers of Preferred Units 
4

 
2.5
Governmental Consents and Filings 
4

 
2.6
Litigation 
4

 
2.7
Compliance with Other Instruments 
4

 
2.8
Permits 
4

 
 
3.
Representations and Warranties of the Investors 
4

 
3.1
Authorization 
4

 
3.2
Purchase Entirely for Own Account 
5

 
3.3
Disclosure of Information 
5

 
3.4
Restricted Securities 
5

 
3.5
No Public Market 
5

 
3.6
Accredited Investor 
5

 
3.7
No General Solicitation 
5

 
3.8
Exculpation Among Investors 
6

 
3.9
Residence 
6

 
 
4.
Conditions to the Investors’ Obligations at Closing 
6

 
4.1
Representations and Warranties 
6

 
4.2
Performance 
6

 
 
5.
Conditions to the LLC’s Obligations at Closing 
6

 
5.1
Representations and Warranties 
6

 
5.2
Performance 
6

 
 
6.
Miscellaneous 
6

 
6.1
Survival of Warranties 
6

 
6.2
Successors and Assigns 
6

 
6.3
Governing Law 
6

 
6.4
Counterparts 
7

 
6.5
Interpretation 
7

 
6.6
Notices 
7

 
6.7
Amendments and Waivers 
7

 
6.8
Severability 
7

 
6.9
Delays or Omissions 
7

 
6.10
Entire Agreement 
7

 
6.11
Dispute Resolution 
8

 
 

 
 
i

--------------------------------------------------------------------------------

 


Exhibit A.                      List of Investors
Exhibit B.                      Form of Joinder Agreement
Exhibit C.                      List of Qualified Assets
Schedule 1.                   First Closing
Schedule 2.                   Second Closing
Schedule 3.                   Third Closing
 
 
 
ii

--------------------------------------------------------------------------------

 
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), is made as of
January 31, 2014 by and among TR Capital Partners, LLC, a Colorado limited
liability company (the “LLC”), and the several investors named in Exhibit A
(collectively the “Investors”), including persons who become Investors hereunder
from time to time after the date hereof by completing and executing joinder
agreements hereto in the form attached as Exhibit B (“Joinder Agreements”).
 
The parties hereby agree as follows:
 
1. Purchase and Sale of Preferred Units.
 
1.1 Issuance and Sale.
 
(a) The LLC may issue and sell pursuant to this Agreement up to a total of
32,500,000 Preferred Units of the LLC (“Preferred Units”) to be issued under the
Limited Liability Company Agreement of the LLC dated as of the date hereof (the
“LLC Agreement”), of which:
 
(i)  
up to 8,571,429 Preferred Units may be issued and sold for cash at a purchase
price of $0.70 per Preferred Unit;

 
(ii)  
1,857,142 Preferred Units shall be issued and sold upon conversion of three
convertible promissory notes issued by the LLC on December 31, 2013 in the
aggregate principal amount of $1,300,000 (the “Bridge Notes”), the principal
amount of which Bridge Notes will be applied to acquire all such Preferred Units
at a purchase price of $0.70 per Preferred Unit; and

 
(iii)  
the remaining Preferred Units may be issued and sold in exchange for
contributions of securities of the types identified in Exhibit C (“Qualified
Assets”), the Qualified Value (as defined below) of which Qualified Assets will
be applied to acquire Preferred Units at a purchase price of $1.00 per Preferred
Unit, except that an Investor or its Affiliated Investor Group (as defined
below) will be entitled to a purchase price of $0.70 per Preferred Unit for
Qualified Assets having a Qualified Value up to a maximum of (A) 1.2988
multiplied by (B) the aggregate purchase price for Preferred Units paid by such
Investor or Affiliated Investor Group (as the case may be) in cash pursuant to
clause (i) above and by conversion of Bridge Notes pursuant to clause (ii)
above.

 
(b) Subject to the terms and conditions of this Agreement, each Investor agrees
to purchase, and the LLC agrees to sell and issue to each Investor, (i) at the
First Closing (as defined in Section 1.2(a)), the number of Preferred Units, if
any, set forth opposite such Investor’s name on Schedule 1, for the type and
amount of consideration specified therein, (ii) at the Second Closing (as
defined in Section 1.2(a)), the number of Preferred Units, if any, set forth
opposite such Investor’s name on Schedule 2, for the type and amount of
consideration specified therein, and/or (iii) at the Third Closing (as defined
in Section 1.2(a)), the number of Preferred Units, if any, set forth opposite
such Investor’s name on Schedule 3, for the type and amount of consideration
specified therein.
 
(c) For purposes of this Section 1.1., the following terms shall have the
indicated meanings:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) “Affiliate Investor Group” means two or more Investors who are
“affiliates.”  For these purposes, (A) “affiliate” means, with respect to any
Investor, any other Investor who, directly or indirectly (including through one
or more intermediaries), controls, is controlled by, or is under common control
with, such initial Investor, and (B) “control” means, with respect to any
specified Investor, the power, direct or indirect, to direct or cause the
direction of the management and policies of such Investor, whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise, and the terms “controlling” and “controlled” shall have
correlative meanings.
 
(ii) “Qualified Value” means, with respect to Qualified Assets, the dollar
amount that will be credited toward payment of the applicable purchase price for
Preferred Units upon contribution of such Qualified Assets, determined as set
forth in Exhibit B under “Calculation of Qualified Value.”
 
1.2 Closings.  Closings of issuances and sales of Preferred Units, each of which
closings shall take place remotely via the exchange of documents and signatures,
shall be held at 10:00 a.m., Mountain time, on:  (a) January 15, 2014 with the
Investors set forth in Schedule 1 (the “First Closing”), (b) January 31, 2014
with the Investors set forth in Schedule 2 (the “Second Closing”) and
(c) June 30, 2014 with the Investors set forth in Schedule 3 (the “Third
Closing,” and collectively with the First Closing and the Second Closing, the
“Closings”).  The time or date of any Closing may be changed by the LLC upon at
least 72 hours’ notice to each of the Investors obligated to purchase Preferred
Units at such Closing, provided that the Third Closing may not be postponed
beyond September 1, 2014.  Schedules 1, 2 and 3 shall be updated from time to
time in connection with the execution of Joinder Agreements by additional
Investors.
 
1.3 Closing Deliverables.
 
(a)  
At or prior to each Closing, each Investor purchasing Preferred Units shall
deliver to the LLC:

 
(i)  
if such Investor is not a party to this Agreement as of the date hereof, an
executed Joinder Agreement;

 
(ii)  
an executed joinder agreement to the LLC Agreement in the form of Exhibit A to
the LLC Agreement; and

 
(iii)  
payment of the purchase price for such Preferred Units, in accordance with
Schedule 1, 2 or 3 (as applicable), by:

 
(A)  
delivery of a check payable to the LLC or transmission of a wire transfer to a
bank account designated by the LLC,

 
(B)  
surrender and cancellation of a converted Bridge Note held by Investors as set
forth in Schedule 1, provided that the LLC shall remain subject to obligations
to pay to such Investors in cash the amount of any accrued interest and the
amount of any fractional principal payment (as set forth in the footnotes in
Schedule 1),

 
(C)  
delivery of an assignment or other original instrument of transfer of the
Qualified Assets to be contributed for Preferred Units in favor the LLC, in a
form acceptable to the LLC, together with delivery of any certificate or other
instrument representing such Qualified Assets (or, if such certificate or
instrument cannot be produced or found, an affidavit of loss and indemnity
agreement in a form acceptable to the LLC, in its sole discretion), or

 
 
 
2

--------------------------------------------------------------------------------

 
 
(D)  
a combination of the foregoing methods.

 
(b) At each Closing, the LLC shall deliver to each Investor purchasing Preferred
Units:
 
(i)  
a complete and correct copy of the LLC Agreement, including Schedule A thereto,
amended as of the time of such Closing and reflecting such Investor’s purchase
of Preferred Units at such Closing; and

 
(ii)  
a certificate representing the Preferred Units being purchased by such Investor
at such Closing.

 
2. Representations and Warranties of the LLC.  The LLC hereby represents and
warrants to each Investor acquiring Preferred Units at a Closing that the
following representations are true and complete as of the date of such Closing,
except to the extent made only as of a specified date, in which case as of such
time or date:
 
2.1 Organization, Good Standing, Power and Authority.  The LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Colorado and has all requisite corporate power and
authority to carry on its business as presently conducted and as currently
proposed to be conducted.  The LLC is duly qualified to transact business and is
in good standing in each jurisdiction in which the failure to so qualify would
have a material adverse effect on the business, assets (including intangible
assets), liabilities, financial condition, property, prospects or results of
operations of the LLC (a “Material Adverse Effect”).  The LLC has furnished each
Investor with a true and complete copy of its Articles of Organization as
initially filed, and such Articles of Organization have not been amended since
the date of such filing.  The LLC has all requisite corporate power and
authority to execute and deliver this Agreement and the LLC Agreement (together,
the “Transaction Agreements”), to issue and sell the Preferred Units, and to
perform its obligations under the Transaction Agreements.
 
2.2 Capitalization.  Immediately prior to the First Closing, the issued and
outstanding membership interests of the LLC consisted of 50,000,000 Common
Units.  Other than this Agreement, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements to purchase or acquire from the LLC any membership
interest or any securities convertible into or exchangeable for any membership
interest.  The LLC has no obligation (contingent or otherwise) to purchase or
redeem any of its membership interests.  Except as contemplated by the Bridge
Notes, no parties have rights to purchase any of the Preferred Units covered by
this Agreement.
 
2.3 Authorization.  All corporate action required to be taken by the LLC’s
managers and members in order to authorize the LLC to enter into the Transaction
Agreements and to issue the Preferred Units at such Closing, has been taken or
will be taken prior to such Closing.  All action on the part of the officers of
the LLC necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the LLC under the Transaction Agreements
to be performed as of such Closing, and the issuance of the Preferred Units has
been taken or will be taken prior to such Closing.  The Transaction Agreements
constitute valid and legally binding obligations of the LLC, enforceable against
the LLC in accordance with their respective terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.  The LLC Agreement will not be amended or modified prior to
the Third Closing, except as necessary or desirable to reflect the issuance and
sale of Preferred Units under this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.4 Transfers of Preferred Units.  The Preferred Units, when issued and sold in
accordance with the terms and for the consideration set forth in this Agreement,
will be free of restrictions on transfer other than restrictions on transfer
under the Transaction Agreements, applicable state and federal securities laws,
and liens or encumbrances created by or imposed by a Investor.
 
2.5 Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Investors in Section 3, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the LLC in connection with the consummation of the transactions
contemplated by this Agreement, except for filings pursuant to Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws, which have been made or will be made in a timely manner.
 
2.6 Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the LLC’s knowledge, currently
threatened in writing that questions the validity of the Transaction Agreements
or the right of the LLC to enter into them, or to consummate the transactions
contemplated by the Transaction Agreements.  Neither the LLC nor, to the LLC’s
knowledge, any of its officers or managers is a party or is named as subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality (in the case of officers or managers,
such as would affect the LLC).  There is no action, suit, proceeding or
investigation by the LLC pending or that the LLC intends to initiate.
 
2.7 Compliance with Other Instruments.  The LLC is not in violation or default
(a) of any provisions of its Articles of Organization, (b) of any instrument,
judgment, order, writ or decree, (c) under any note, indenture or mortgage,
(d) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, the violation of which would have a Material
Adverse Effect, or (e) to its knowledge, of any provision of federal or state
statute, rule or regulation applicable to the LLC, the violation of which would
have a Material Adverse Effect.  The execution, delivery and performance of the
Transaction Agreements and the consummation of the transactions contemplated by
the Transaction Agreements will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event that results in the
creation of any lien, charge or encumbrance upon any assets of the LLC or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the LLC.
 
2.8 Permits.  The LLC has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect.  The LLC is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.
 
3. Representations and Warranties of the Investors.  Each Investor hereby
represents and warrants to the LLC, severally and not jointly, that:
 
3.1 Authorization.  The Investor has full power and authority to enter into the
Transaction Agreements.  The Transaction Agreements constitute valid and legally
binding obligations of the Investor, enforceable against the Investor in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.2 Purchase Entirely for Own Account.  This Agreement is made with the Investor
in reliance upon the Investor’s representation to the LLC, which by the
Investor’s execution of this Agreement, the Investor hereby confirms, that the
Preferred Units to be acquired by the Investor will be acquired for investment
for the Investor’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participations to such person or entity or to any third person or entity, with
respect to any of the Preferred Units.  The Investor has not been formed for the
specific purpose of acquiring the Preferred Units.
 
3.3 Disclosure of Information.  The Investor has had an opportunity to discuss
the LLC’s business, management, financial affairs and the terms and conditions
of the offering of the Preferred Units with the LLC’s management.  The
foregoing, however, does not limit or modify the representations and warranties
of the LLC in Section 2 or the right of the Investors to rely thereon.
 
3.4 Restricted Securities.  The Investor understands that the Preferred Units
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
that depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Investor’s representations as expressed
herein.  The Investor understands that the Preferred Units are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Preferred Units indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Investor acknowledges that the LLC
has no obligation to register or qualify the Preferred Units for resale.  The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including the time and manner of sale, the holding period for the Preferred
Units, and on requirements relating to the LLC that are outside of the
Investor’s control and that the LLC is under no obligation and may not be able
to satisfy.  The Investor understands that this offering is not intended to be
part of the public offering, and that the Investor will not be able to rely on
the protection of Section 11 of the Securities Act.
 
3.5 No Public Market.  The Investor understands that no public market now exists
for the Preferred Units, and that the LLC has made no assurances that a public
market will ever exist for the Preferred Units.
 
3.6 Accredited Investor.  The Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.7 No General Solicitation.  Neither the Investor, nor any of its managers,
officers, employees, agents, shareholders or partners has either directly or
indirectly, including, through a broker or finder, (a) engaged in any general
solicitation or (b) published any advertisement in connection with the offer and
sale of the Preferred Units.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.8 Exculpation Among Investors.  The Investor acknowledges that it is not
relying upon any person or entity, other than the LLC and its managers and
officers, in making its investment or decision to invest in the LLC.  The
Investor agrees that neither any Investor nor the respective controlling persons
or entities, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore taken or omitted
to be taken by any of them in connection with the purchase of the Preferred
Units.
 
3.9 Residence.  If the Investor is an individual, then the Investor resides in
the state or province identified in the address of the Investor set forth on
Exhibit A; if the Investor is a partnership, corporation, limited liability
company or other entity, then the office of the Investor in which its principal
place of business is identified in the address of the Investor set forth on
Exhibit A.
 
4. Conditions to the Investors’ Obligations at Closing.  The obligations of each
Investor to purchase Preferred Units at any Closing are subject to the
fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:
 
4.1 Representations and Warranties.  The representations and warranties of the
LLC contained in Section 2 shall be true and correct in all respects as of such
Closing.
 
4.2 Performance.  The LLC shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the LLC on or before such Closing.
 
5. Conditions to the LLC’s Obligations at Closing.  The obligations of the LLC
to sell Preferred Units to any Investor at any Closing are subject to the
fulfillment, on or before each Closing, of each of the following conditions,
unless otherwise waived:
 
5.1 Representations and Warranties.  The representations and warranties of such
Investor contained in Section 3 shall be true and correct in all respects as of
such Closing.
 
5.2 Performance.  Such Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by such Investor on or before
such Closing.
 
6. Miscellaneous.
 
6.1 Survival of Warranties.  Unless otherwise set forth in this Agreement, the
representations and warranties of the LLC and the Investors contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and each Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Investors
or the LLC.
 
6.2 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.3 Governing Law.  This Agreement shall be governed by the internal law of the
State of Colorado.
 
 
 
6

--------------------------------------------------------------------------------

 
 
6.4 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature complying with the ESIGN Act of
2000, e.g., www.docusign.com) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
 
6.5 Interpretation.  As used herein, the singular will include the plural, and
the masculine gender will include the feminine and neuter, and vice-versa,
unless the context otherwise requires.  Any reference in this Agreement to a
particular Section, Exhibit or Schedule shall refer to a Section of, or an
Exhibit or Schedule to, this Agreement, unless specified otherwise.  Section
headings are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  The words “include,”
“includes” and “including” as used herein shall not be construed so as to
exclude any other thing not referred to or described.
 
6.6 Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt and (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to a party at its
address as set forth on the signature page, Exhibit A or a Joinder Agreement, or
to such email address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 6.6.  If notice is given to
the LLC, a copy shall also be sent to K&L Gates LLP, One Lincoln Street, Boston,
Massachusetts 02111, Attention:  Mark L. Johnson (facsimile:  617.261.3175,
email:  mark.johnson@klgates.com,).
 
6.7 Amendments and Waivers.  Except as otherwise expressly provided herein, any
term of this Agreement may be amended, terminated or waived only with the
written consent of the LLC and Investors purchasing a majority of the Preferred
Units issued or to be issued hereunder.  Any amendment or waiver effected in
accordance with this Section 6.7 shall be binding upon all of the Investors and
each transferee of Preferred Units and the LLC.
 
6.8 Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
6.9 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
6.10 Entire Agreement.  This Agreement (including the Exhibits and Schedules)
and the LLC Agreement constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreements relating to the subject matter hereof existing
between the parties are expressly canceled.
 
 
 
7

--------------------------------------------------------------------------------

 
 
6.11 Dispute Resolution.  The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Colorado and to the
jurisdiction of the United States District Court for the State of Colorado for
the purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of
Colorado or the United States District Court for the District of Colorado, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.
 
WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.  EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
Each party will bear its own costs in respect of any disputes arising under this
Agreement.  Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
District of Colorado or any court of the State of Colorado having subject matter
jurisdiction.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Membership Interest Purchase
Agreement as of the date first written above.
 
TR CAPITAL PARTNERS, LLC
 
By:    ______________________________________                                                                  
Wayne Harding
Chief Financial Officer


Address:
2000 South Colorado Boulevard
Tower 1, Suite 3100
Denver, Colorado  80222
Facsimile:  (303) 845-9400
Email:  wharding@2riverswater.com
 
SIGNATURE PAGE TO PURCHASE AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 


 
INVESTORS:
 
__________________________________________
(Print Name of Investor)
 
By:   ______________________________________                                                                   
Name: _________________________________                                                               
Title:   _________________________________                                                             
 
Address:
__________________________________________
__________________________________________
__________________________________________
Telephone: _________________________________                                                                     
Facsimile:  __________________________________                                                                    
Email:  _____________________________________       
 
SIGNATURE PAGE TO PURCHASE AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
                                                             


 
Exhibit A
 
 
LIST OF INVESTORS
 
 
 
A-1

--------------------------------------------------------------------------------

 


[Investor]
[Address]
 
 
Telephone:
Facsimile:
Email:
[Investor]
[Address]
 
 
Telephone:
Facsimile:
Email:



 
 

 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
FORM OF JOINDER AGREEMENT
 
 
 
B1

--------------------------------------------------------------------------------

 


JOINDER AGREEMENT
 
Reference is hereby made to the Membership Interest Purchase Agreement, dated as
of January 31, 2014, as amended from time to time (the “Agreement”), by and
among TR Capital Partners, LLC, a Colorado limited liability company (the
“LLC”), and the several investors named in Exhibit A thereto.
 
Pursuant to the terms of the Agreement, the undersigned hereby acknowledges that
it has received and reviewed a copy of the Agreement and agrees that, upon
execution of this Joinder, the undersigned shall become a party to the Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Agreement as though an original party thereto, and shall be
deemed to be an Investor for all purposes thereof and entitled to all the rights
incidental thereto.
 
The undersigned has set forth on the Supplemental Schedule hereto the
information with respect to the undersigned’s purchases of Preferred Units that
is to be added to, or incorporated by reference in, Schedules 1, 2 and 3 to the
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
___________, 2014.
 
__________________________________________
(Print Name)
 
By:  _______________________________________                                                                    
Name: __________________________________                                                               
Title: ___________________________________                                                               
 
Address: ___________________________________
___________________________________________
___________________________________________                                                                     
 
Telephone:  __________________________________                                                                    
 
Facsimile:  ___________________________________                                                                    
 
Email:   ______________________________________                                                                   
 
Accepted and confirmed as of the date above:
 
TR CAPITAL PARTNERS, LLC
 
By:  ________________________________________     
Name:    _________________________________                                                      
Title:  ___________________________________            

                                            
 
B-2

--------------------------------------------------------------------------------

 




Supplemental Schedule to Joinder Agreement


First Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               



Second Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               

 
 

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
Third Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               





 
 
B-4

--------------------------------------------------------------------------------

 








Exhibit C


 
LIST OF QUALIFIED ASSETS
 
 
 
C-1

--------------------------------------------------------------------------------

 
 




Qualified Assets
   
Issuer
 
Type of Security
 
Calculation of Qualified Value
ASF Project 1, LLC
 
8.0% Senior Secured Notes due 2023 (“ASF Notes”)1
 
At First or Second Closing:  Principal amount of contributed ASF Notes
At Third Closing:  Principal amount, plus accrued interest from June 1, 2014
through Closing, of contributed ASF Notes
Dionisio Farms and Produce, Inc.
 
Series A Convertible Preferred Stock and related Common Stock Purchase Warrant
of Two Rivers Water & Farming Company (each share of such Series A Convertible
Preferred Stock together with a warrant to purchase one share of common stock of
Two Rivers Water & Farming Company being referred to together as a “DFP
Preferred Unit”)
 
$2.00 (original purchase price), plus accrued but undeclared dividends, per
contributed DFP Preferred Unit
Two Rivers Farms F-1, Inc.
 
Series F-1-A Convertible Preferred Stock and related Common Stock Purchase
Warrant of Two Rivers Water & Farming Company (each share of such Series F-1-A
Convertible Preferred Stock together with a warrant to purchase one-half share
of common stock of Two Rivers Water & Farming Company being referred to together
as a “F-1 Preferred Unit”)
 
$1.00 (conversion price applied to acquire an F-1 Preferred Unit upon conversion
of Series A Secured Convertible Participating Promissory Notes), plus accrued
but undeclared dividends, per contributed F-1 Preferred Unit
Two Rivers Farms F-2, Inc.
 
Series B Secured Convertible Participating Promissory Notes and related Common
Stock Purchase Warrant of Two Rivers Water & Farming Company (each $1.00 in
principal amount of such Notes together with a warrant to purchase two-fifths of
a share of common stock of Two Rivers Water & Farming Company being referred to
together as a “F-2 Note Unit”)
 
$1.00, plus accrued interest through Closing, per contributed F-2 Note Unit
(i.e., principal amount plus accrued interest through Closing, provided that a
warrant for one share of common stock of Two Rivers Water & Farming Company must
be contributed with each $2.50 in principal amount contributed)

 
__________________________ 
 
1 Terms are defined in this column for convenient reference in this Exhibit C
and Schedules 1, 2 and 3.
 
 
C-2

--------------------------------------------------------------------------------

 
 
Qualified Assets
   
Issuer
 
Type of Security
 
Calculation of Qualified Value

Two Rivers Farms F-2, Inc.
 
Series F-2-B Convertible Preferred Stock and related Common Stock Purchase
Warrant of Two Rivers Water & Farming Company (each share of such Series F-2-B
Convertible Preferred Stock together with a warrant to purchase one-half share
of common stock of Two Rivers Water & Farming Company being referred to together
as a “F-2 Preferred Unit”)
 
$1.00 (conversion price applied to acquire an F-2 Preferred Unit upon conversion
of Series B Secured Convertible Participating Promissory Notes), plus accrued
but undeclared dividends, per contributed F-2 Preferred Unit
Two Rivers Water & Farm Company
 
Series BL Convertible Preferred Stock and related Common Stock Purchase Warrant
of Two Rivers Water & Farming Company (each share of such Series BL Convertible
Preferred Stock together with a warrant to purchase one-half share of common
stock of Two Rivers Water & Farming Company being referred to together as a
“TRWF Preferred Unit”)
 
$1.00 (conversion price applied to acquire a TRWF Preferred Unit upon conversion
of Series BL Convertible Preferred Stock), plus accrued but undeclared
dividends, per contributed TRWF Preferred Unit
Two Rivers Water & Farm Company
 
Ellicott second mortgage notes (“TRWF Notes”)
 
Principal amount, plus accrued interest (if any), of contributed TRWF Notes
                             

 
 
 
C-3

--------------------------------------------------------------------------------

 
 
Schedule 1
FIRST CLOSING
 
 
 
Sch. 1-1

--------------------------------------------------------------------------------

 
 


Investor at First Closing:  JMW Fund, LLC
Converted from Bridge Notes ($0.70 per Preferred Unit)
Bridge Note
 
Principal
 
Preferred Units
Convertible Promissory Note No. CPN-12
 
$520,000.00
 
742,857
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
                         



 


 
Investor at First Closing:  San Gabriel Fund, LLC
Converted from Bridge Notes ($0.70 per Preferred Unit)
Bridge Note
 
Principal
 
Preferred Units
Convertible Promissory Note No. CPN-23
 
$520,000.00
 
742,857
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
                         



__________________________
 
2The LLC shall pay to JMW Fund, LLC, at the First Closing, a total of $2,600.10
in cash, consisting of (a) $2,600.00 in accrued interest on the surrendered
Bridge Note and (b) $0.10 for the amount attributable for fractional Preferred
Units from the conversion of the principal amount of such Bridge Note.
 
3The LLC shall pay to San Gabriel Fund, LLC, at the First Closing, a total of
$2,600.10 in cash, consisting of (a) $2,600.00 in accrued interest on the
surrendered Bridge Note and (b) $0.10 for the amount attributable for fractional
Preferred Units from the conversion of the principal amount of such Bridge Note.
 
 
 
Sch. 1-2

--------------------------------------------------------------------------------

 


 


 


Investor at First Closing:  Richland Fund, LLC
Converted from Bridge Notes ($0.70 per Preferred Unit)
Bridge Note
 
Principal
 
Preferred Units
Convertible Promissory Note No. CPN-34
 
$260,000.00
 
371,428
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
                         





Investor at First Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               


_____________________________   
4The LLC shall pay to Richland Fund, LLC, at the First Closing, a total of
$1,300.40 in cash, consisting of (a) $1,300.00 in accrued interest on the
surrendered Bridge Note and (b) $0.40 for the amount attributable for fractional
Preferred Units from the conversion of the principal amount of such Bridge Note.
 
 
 
Sch. 1-3

--------------------------------------------------------------------------------

 
Schedule 2
 
 
SECOND CLOSING
 
 
 
Sch. 2-1

--------------------------------------------------------------------------------

 
 


Investor at Second Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               



Investor at Second Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               



 
 
Sch. 2-2

--------------------------------------------------------------------------------

 


Schedule 3
 
 
THIRD CLOSING
 
 
 
Sch. 3-1

--------------------------------------------------------------------------------

 


 


Investor at Third Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               



 
Investor at Third Closing:
Purchased for Cash ($0.70 per Preferred Unit)
Purchase Price
 
Preferred Units
     
Purchased for Qualified Assets ($0.70 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               
Purchased for Qualified Assets ($1.00 per Preferred Unit)
Qualified Asset
 
Qualified Value
 
Preferred Units
[To come:  description of each Qualified Asset contributed, including name of
issuer, type of security, and number or amount]
 
$[To come for each Qualified Asset]
 
[To come, total only (not per Qualified Asset)]
               

 
Sch. 3-2
 
 

 
 
 